Citation Nr: 9924925
Decision Date: 08/31/99	Archive Date: 11/08/99

DOCKET NO. 98-10 053               DATE  AUG 31, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUE

Determination of initial rating for Post-Traumatic Stress Disorder
(PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: North Dakota Department of Veterans
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board)
from a May 1998 rating decision by the Department of Veterans
Affairs (VA) Regional Office (RO) in Fargo, North Dakota that
established service connection for the veteran's PTSD and assigned
a 30 percent disability evaluation.

The veteran submitted additional evidence to the Board on June 1,
1999, and waived its review by the RO prior to appellate
consideration. See 38 C.F.R. 20.1304 (1998). The Board will
consider it accordingly.

FINDING OF FACT

The veteran's PTSD is manifested by complaints of panic attacks on
a regular basis, anxiety, sleep impairment, mild memory loss, and
depressed mood.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent for the
veteran's PTSD have not been met. 38 C.F.R. Part 4, Diagnostic Code
9411.

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his PTSD is more severely disabling than
reflected by his 30 percent evaluation. On his notice of
disagreement he stated his belief that he was entitled to at least
a 50 percent rating as he had panic attacks more than once a week,
short and long term memory problems and impaired abstract thinking.
He also reported problems with decision making. He elaborated at
his July 1998

- 2 -

personal hearing before the RO. There he indicated that he could
not remember people he used to do business with and that sometimes
he would forget the names of his relatives. Further, he related
that he did not enjoy working or being around people and that he
needed to be alone to deal with the almost daily panic attacks. He
testified that he experienced at least 30 to 40 panic attacks a
month. He also noted at that time that he usually slept about 2 or
3 hours a night and that he was bothered by suicidal thoughts and
the occasional nightmare about Vietnam.

This is an original claim placed in appellate status by a notice of
disagreement (NOD) taking exception with the initial rating dated
in May 1998. Accordingly, his claim must be deemed "well grounded"
within the meaning of 38 U.S.C.A. 5107(a) (West 199 1), and VA has
a duty to assist the veteran in the development of facts pertinent
to the claim. See Fenderson v. West, No. 96-947, slip op. at 21
(U.S. Vet. App. Jan. 20, 1999) (applying duty to assist under 38
U.S.C.A. 5107(a) to initial rating claims); cf Caffrey v. Brown, 6
Vet. App. 377, 381 (1994) (increased rating claims). Under these
circumstances, VA must attempt to obtain all such medical evidence
as is necessary to evaluate the severity of the veteran's
disabilities from the effective date of service connection through
the present. This obligation was satisfied by the examinations and
records described below, and the Board is satisfied that all
relevant facts have been properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to which
the veteran's service-connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (rating
schedule). 38 U.S.C.A. 1155; 38 C.F.R. 3.312, 4.20, 4.114 (1998).

The veteran underwent a VA examination in February 1998 wherein the
nature and severity of his PTSD was recorded. The veteran was
described with trimmed graying hair and clean, casual clothes. He
was shaven with no odor. He sat upright and was originally engaging
and had a perhaps even dismissive air. He was attentive with good
spontaneous conversation. He was also cooperative and

3 -

pleasant once the conversation got rolling. There was no
retardation of his psychomotor skills but there was an air of mild
anxiety, especially when discussing his time in Vietnam. Speech
fate, rhythm and volume were unremarkable. The veteran described
his mood as variable with many confused days and mild to moderate
anxiety. Affect was overall euthymic with anxiousness/unease with
talking about his time in Vietnam. The examiner noted a marked
change when the discussion moved from childhood to Vietnam
experiences originally there was very good eye contact, but when
discussing and trying to describe the occurrences in Vietnam and
his associated feelings, his entire nature changed and there was a
wistful, almost tearful look a number of times. Thoughts were
logical, coherent and goal-directed. There was no evidence of
distractibility or difficulty in concentration. He was diagnosed
with PTSD and assigned a Global Assessment of Functioning (GAF)
score of 60 based on his pervasive background sense of anxiety and
mild to moderate difficulty in social functioning (he has had
difficulty in his recent series of relationships with maintaining
good interpersonal contact.) See American Psychiatric Association's
Diagnostic and Statistical Manual of Mental Disorders (4th Edition
1994), (which VA has adopted at 38 C.F.R. 4.125).

The Board also notes that the veteran has sought ongoing VA
outpatient treatment for PTSD. The claims file contains outpatient
treatment records covering the periods from August 1986 to June
1988, from November 1994 to August 1995, from May to June 1997 and
from January to May 1999. In 1986 through 1988, the veteran was
noted to have communication problems. Specifically, he blocked all
feelings, made inappropriate comments, and was disruptive at his
group therapy meetings. In 1994 and 1995, the veteran reported
difficulty sleeping. He also reported low mood and interest, with
decreased energy and patience and increased irritability. No
suicidal ideation was reported. In 1997, the veteran reported
problems with anger. He also reported a lack of drive at the end of
any project. He was not sleeping well, feeling edgy and anxious and
trying to get medication for the sleeplessness. Finally, in 1999,
the veteran reported anxiety and rage regarding Vietnam. A GAF
score of 55 was assigned in January. During this time he also
indicated that he had sporadic sleep and nightmares. He also noted
a low energy level. The physician noted a dysthymic mood with
occasional suicidal fixation.

- 4 -

The veteran has also submitted treatment records and correspondence
from a Vet Center. In a letter dated November 1998, the social
worker that treated the veteran wrote about the veteran's ongoing
mental health problems. He stated that the veteran "was one of the
severest impacted veterans from the Vietnam War experience that I
have ever had on my caseload." He noted the veteran's chronic
feelings of depression, habitual ideation of suicide, anger,
flattened affect, and restlessness/sleeplessness at night with
nightmares. The social worker opined that the veteran has "a life
today that is chaotic beyond belief filled with intrusive memories
of the war with no support system in place to support him in [his]
daily struggles." The Vet Center also provided treatment records
from September 1988 to July 1998 that show extremely sporadic
involvement in group therapy at the center. He attended one meeting
in October 1988 where the veteran was noted to be less sarcastic
than before and very supportive of other veterans on some issues.
He next attended therapy in August 1997 where he reported that he
was bothered with intrusive thoughts around Memorial Day. In May
1998 the veteran seemed to be doing well, but in June of that year
the veteran was despondent with suicidal thoughts, although he
stated that he would never harm himself. He also reported feeling
sad and angry at times. Ultimately, in July 1998, the veteran was
doing well on his current medications and in good spirit.

The veteran has been rated 30 percent disabled under 38 C.F.R.
4.130, Diagnostic Code 9411. A 30 percent evaluation requires
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology causes
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect,
circumstantial, circumlocutory, or stereotyped

- 5 -

speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short and long-term
memory (e.g. retention of only highly learned materials, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing and
maintaining effective work and social relationships.

The evidence reveals that, while the veteran clearly exhibits
symptomatology of his PTSD, a rating of 50 percent is not warranted
in this case. The veteran's social worker at the Vet Center
described the veteran's affect as flattened but there has been no
evidence submitted that the veteran has circumstantial,
circumlocutory or stereotyped speech. Further, the veteran does not
seem to have difficulty in understanding complex commands.
Moreover, while the veteran reports a memory loss, he related at
his personal hearing that he mostly forgets names and does not
display a memory impairment of all but the most highly learned
information. The Board notes that the 30 percent rating expressly
contemplates the kind of memory loss described at the veteran's
hearing. Although the veteran complained of panic attacks on an
almost daily basis both to a social worker at the Vet Center and
during his personal hearing'. what the veteran has described is
more consistent with the persistent anxiety that he experiences,
and that was diagnosed during the VA psychiatric examination
conducted in February 1998.

Also, while the veteran has presented evidence of his intense anger
surrounding his experience in Vietnam, he has not presented
evidence of impaired judgment or abstract thinking. The VA examiner
noted that the veteran's thoughts were logical, coherent and goal-
directed. There was no evidence of distractibility or difficulty in
concentration. The veteran was also assigned a GAF score of 60
denoting moderate symptoms or moderate difficulty in social,
occupational or school functioning. In sum, then, the veteran's
symptomatology is more appropriately described by the 30 percent
criteria and the Board continues this rating.

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (1998) have been considered but the
record does not present such "an exceptional or unusual disability
picture as to render impractical the application of

6 -

the regular rating schedule standards." 38 C.F.R.
3.321(b)(1)(1998). In this regard, the Board finds that there has
been no showing by the veteran that his service connected disorder
has resulted in marked interference with employment or necessitated
frequent periods of hospitalization. He has not been hospitalized
for this injury. Neither the VA examiner nor the veteran's social
worker have given an opinion as to the employability of the
veteran. Under these circumstances, the Board finds that the
veteran has not demonstrated marked interference with employment so
as to render impractical the application of the regular rating
schedule standards. In the absence of such factors, the Board finds
that criteria for submission for assignment of an extraschedular
rating pursuant to 38 C.F.R. 3.321(b)(1) are not met. See Bagwell
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App.
218, 227 (1995).

ORDER

A rating in excess of 30 percent for the veteran's PTSD is denied.

JOHN R. PAGANO
Acting Member, Board of Veterans' Appeals

- 7 -


